Citation Nr: 0824969	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 29, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with a total disability evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

In September 2008, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the Board.  A transcript of these proceedings has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and of the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran was first diagnosed with PTSD on October 7, 
2002, by VA treatment providers, which constitutes an 
informal claim for benefits.

3.  The veteran's original claim of entitlement to service 
connection for PTSD was received on January 29, 2003.


CONCLUSION OF LAW

The criteria for an effective date of October 7, 2002, and no 
earlier, for a grant of service connection for PTSD with a 
total disability evaluation, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

This appeal arises from the veteran's disagreement with the 
effective date assigned following the award of service 
connection for PTSD with a total disability evaluation.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  Under 38 
C.F.R. § 20.1304(b), as amended by 69 Fed. Reg. 53,807 (Sept. 
3, 2004) (Rule 1304(b)), if a veteran submits such evidence 
after a period of 90 days, the Board will not accept it 
unless the veteran demonstrates on motion that there was good 
cause for the delay.  

The Board notes that a statement of the case (SOC) was issued 
to the veteran in March 2006.   Thereafter, in July 2006, the 
RO certified the veteran's appeal to the Board.  The veteran 
presented testimony before the Board in September 2007.  The 
record was not held open for the veteran to submit any 
additional evidence.  In October 2007, clearly outside the 
90-day period, the veteran submitted VA outpatient treatment 
records dated in September 2007 (after the Board hearing).  
It was not accompanied by motion showing there was good cause 
for the delay in furnishing the evidence.  As such, the 
September 2007 VA outpatient treatment record will not be 
considered.   38 C.F.R. § 20.1304(b).

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran has contended that he is entitled to an effective 
date earlier than January 29, 2003, for the grant of service 
connection for PTSD with a total disability evaluation.  
Specifically, he contends that the grant of service 
connection should be effective as early as May 31, 2002, the 
day he was last employed.

The Board finds that such an effective date would be contrary 
to rules and regulations implemented by Congress concerning 
effective dates for award of compensation.  However, the 
Board finds than an effective date of October 7, 2002, is 
warranted based on the evidence of record.

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

In the instant case, the veteran separated from service in 
November 1973.  He filed his original claim for service 
connection for PTSD on January 29, 2003, outside the one-year 
time frame from separation from service.  

The controlling statute and regulation are quite clear.  The 
effective date for the award of service connection when a 
claim is received more than one year after separation from 
service can be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 
38 C.F.R. § 3.400(b)(2) (Emphasis added).  

However, the Board has carefully reviewed the record to 
determine whether there is any other communication or record 
which may be interpreted as a claim for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must 
look at any communication that can be interpreted as a claim, 
formal or informal, for VA benefits].  There is an earlier 
informal claim.

A report of examination will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. § 3.157(a).  
The medical evidence of record shows the veteran was 
diagnosed by VA treatment providers with PTSD on October 7, 
2002.  

If a formal claim is filed within one year of the informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).  The veteran 
filed a formal claim for benefits in January 2003, which is 
clearly within the one-year period.  As such, the Board shall 
consider the veteran's claim filed as of October 7, 2002.

At this juncture, the Board would note that the diagnosis of 
PTSD, diagnostic code 9411, was added to the rating schedule 
effective April 11, 1980.  VAOPGCPREC 26-97 (July 16, 1997).  
Neither the veteran nor the representative have contended 
that veteran is entitled to service connection for PTSD under 
38 C.F.R. § 3.114, which applies with respect to a 
liberalizing law.  Moreover, though the addition of 
diagnostic code 9411 for PTSD may be considered a 
liberalizing issuance, a retroactive effective date cannot be 
assigned unless the evidence established that the veteran 
developed PTSD as of April 11, 1980, and that the disability 
continued up to the date that the claim for compensation was 
filed or September 2000.  See VAOPGCPREC 26-97.  The 
effective date of an award made pursuant to a liberalizing 
act shall be fixed in accordance with the facts found.  

While the veteran filed a claim of entitlement to service 
connection for a nervous condition in September 1984, which 
was finally denied in October 1984 and February 1985, there 
is no evidence of record that the veteran was diagnosed with 
any psychiatric disorder, to include PTSD, prior to October 
2002.  Further, there was no communication from the veteran 
between 1985 and 2003, when he filed the instant claim, 
showing any intent on the part of the veteran to file such a 
claim for PTSD, aside from the informal claim found in the 
instant decision.

The veteran's request for an effective date of May 31, 2002, 
amounts to a request for an earlier effective date for the 
award of increased compensation.  According to 38 C.F.R. 
§ 3.400 (o)(2), the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise it is the date of receipt of claim.  As 
the Board has found that October 7, 2002, is the effective 
date for the award of service connection, an earlier date, 
i.e. May 31, 2002, is precluded.

In this case, service connection has been awarded from 
October 7, 2002, the date of the informal claim for PTSD.  
The law does not allow for an earlier effective date other 
than this.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007). 

ORDER

Entitlement to an effective date of October 7, 2002, for the 
award of service connection for PTSD with total disability 
evaluation is granted.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


